DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Fig. 8 contains empty boxes.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (U.S. Patent Application Publication 20080088059) in view of Zi et al. (U.S. Patent Application Publication 20190384171).
U.S. Patent Application Publication 20080088059
Title: Anti-scatter grid and collimator designs, and their motion, fabrication and assembly

    PNG
    media_image1.png
    461
    499
    media_image1.png
    Greyscale

[0076] FIGS. 23a-23h show an example of a method for fabricating a grid or collimator using a positive photoresist and silicon substrate in accordance with the present invention demonstrated using a parallel, sheet x-ray source.


As per claim 1, Tang et al. disclose a method comprising the step(s) of:  forming a number of X-ray absorbing partitions (710) of a scattered beam collimator, using a lithographic process (see for example, Figs. 23a-23d shown above).
Tang et al. do not explicitly disclose a method wherein X-ray absorbing material is mixed in the photoresist.
Zi et al. teach a photoresist composition including X-ray absorbing material (tungsten) mixed therein (para. [0072]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Tang et al. such that it incorporated a photoresist having X-ray absorbing material mixed therein. One would have been motivated to make such a modification for the purpose(s) of enhancing the radiation absorption properties of a resultant structure as taught by Tang et al. and further suggested by Zi et al. (para. [0072]).
As per claims 2-3 and 18-19, Tang et al. as modified above, disclose a method wherein in a course of the lithographic process, a layer of the photoresist is exposed and wherein, following the layer of the photoresist being exposed, the layer is at least one of rinsed and bathed in a solvent to form the pass-through channels (see for example, para. [0178]- keyword solvent).
As per claims 4-7 and 20, Tang et al. as modified above, disclose a method wherein a metal is mixed into the photoresist as an X-ray absorbing material; wherein X-ray absorbing material is mixed into the photoresist in a form of pellets and wherein X-ray absorbing material is mixed into the photoresist such that a volumetric proportion of the 
As per claims 8-15, Tang et al. as modified above, disclose a method wherein a substrate (720) is used (see for example, Tang et al. Figs. 23a-23d shown above; see also Zi et al. (para. [0072]; Tang et al. para. [0259]).
As per claims 16-17, Tang et al. as modified above, disclose an X-ray device comprising: an X-ray radiation source; an X-ray detector; and the scattered beam collimator, arranged between the X-ray radiation source and the X-ray detector, of claim 14 (see for example, Tang et al., Fig. 1, not shown above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884